Order filed April 15, 2014




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-14-00206-CV
                                   ____________

                        ROBERT GONZALES, Appellant

                                         V.

HOUSTON INDEPENDENT SCHOOL DISTRICT AND ANDRIA SCHUR,
                        Appellees


                    On Appeal from the 157th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2012-64902

                                    ORDER

      The notice of appeal in this case was filed March 10, 2014. The clerk’s
record was filed April 11, 2014. To date, the filing fee has not been paid. No
evidence that appellant has established indigence has been filed. See Tex. R. App.
P. 20.1. Therefore, the court issues the following order.
      Appellant is ordered to pay the filing fee to the clerk of this court on or
before April 30, 2014. See Tex. R. App. P. 5. If appellant fails to timely pay the
filing fee in accordance with this order, the appeal will be dismissed.

                                       PER CURIAM